Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	IN THE CLAIMS:
	Please amend the claims as follows:
	The listing of claims will replace all prior listings:

	Claim 1 (Currently Amended): An operational parameter recording device comprising:
at least a sensor affixed to a component,
a central control unit having a central control unit processor, and
a remote server connected to the central control unit, wherein
each sensor comprises measurement means, at least a power source, communication means, a memory and processing means, the measurement means being configured to determine at least an operational parameter, wherein

a start-up time of the component is either determined within the processing means and transmitted to the central control unit along with the sensor identifier or is determined within the central control unit processor, the start-up time determination being based on the at least an operational parameter and at least a predetermined threshold value for the at least an operational parameter, the central control unit memorizes, for each sensor identifier, the start-up time along with the sensor identifier in a data table, and wherein
the central control unit then determines an operating duration for the component as a function of the memorized start-up time for each sensor identifier and a pairing data recorded on the remote server linking the sensor identifier to a component identifier identifying the component the sensor is affixed to.

Claim 2 (Previously Presented): The operational parameter recording device according to claim 1, wherein the at least an operational parameter is transmitted to the central control unit along with the sensor identifier.

Claim 3 (Previously Presented): The operational parameter recording device according to claim 1, wherein the at least an operational parameter is chosen among position, speed, acceleration, angle, rotational speed, rotational acceleration, direction 

Claim 4 (Previously Presented): The operational parameter recording device according to claim 1, wherein the component is either a part of a system, a complete system, or a device comprising a plurality of systems.

Claim 5 (Previously Presented): The operational parameter recording device according to claim 1, wherein the component identifier and the sensor identifier are read and recorded as being paired on the remote server.

Claim 6 (Previously Presented): The operational parameter recording device according to claim 1, wherein the power source is omnipresent power harvesting means.

Claim 7 (Previously Presented): The operational parameter recording device according to claim 1, wherein the component is a bearing.

Claim 8 (Currently Amended): An operational parameter recording process for recording at least an operational parameter of a component through an operational parameter recording device, the operational parameter recording device comprising: at least a sensor affixed to the component, a central control unit having a central control unit processor, and a remote server connected to the central control unit, wherein each 
determining the at least an operational parameter,
determining the start-up time of the component based on the at least an operational parameter and the at least a predetermined threshold value for the at least an operational parameter,
memorizing the start-up time in the data table along with the sensor identifier stored within the memory of the sensor, for each sensor identifier, and


Claim 9 (Previously Presented): The operational parameter recording process according to claim 8, wherein the data pairing recorded on the remote server are determined by:
reading both the component identifier and the sensor identifier during manufacturing or servicing, and
recording both the component identifier and the sensor identifier as being paired on the remote server.

Claim 10 (Previously Presented): A bearing comprising:
an inner ring,
an outer ring,
at least one row of rolling elements,
at least one cage for maintaining a circumferential spacing of the rolling elements, the bearing further comprises the operational parameter recording device according to claim 1 and affixed to one of the inner ring and the outer ring, the at least one row of rolling elements or the at least one cage.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIM T NGUYEN/Primary Examiner, Art Unit 2454